SUPPLEMENT DATED OCTOBER 29, 2010 TO THE AUL AMERICAN UNIT TRUST PROSPECTUS DATED MAY 1, 2010 1.)Page 11 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Calvert Small Cap Value Fund A* Calvert Impact Fund Calvert Asset Management Co., Inc. (1)Please refer to the Fund prospectus for a description of the class designation. * Load Waived 2.)Page 12 of the Prospectus is revised to add the following language: Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Fidelity® Advisor Strategic Income A* Fidelity School Street Trust Fidelity® Management & Research Company (1)Please refer to the Fund prospectus for a description of the class designation. * Load Waived 3.)Page 13 of the Prospectus is revised to add the following language: Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Henssler Equity Fund No Load The Hennsler Funds, Inc. Henssler Asset Management, LLC Janus Aspen Balanced Portfolio S Janus Investment Fund Janus Capital Management LLC Janus Aspen Balanced Portfolio Retirement Janus Investment Fund Janus Capital Management LLC (1)Please refer to the Fund prospectus for a description of the class designation. 4.)Page 15 of the Prospectus is revised to add the following language: Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Oppenheimer Global Opportunities A* OppenheimerFunds® OppenheimerFunds® Oppenheimer Global Opportunities N OppenheimerFunds® OppenheimerFunds® Parnassus Fund No Load The Parnassus Funds Parnassus Investments Parnassus Equity Income Fund Investor The Parnassus Funds Parnassus Investments Parnassus Mid-Cap Fund No Load The Parnassus Funds Parnassus Investments Parnassus Small-Cap Fund No Load The Parnassus Funds Parnassus Investments Payden Emerging Markets Bond Fund No Load Payden Mutual Funds Payden & Rygel Payden/Kravitz Cash Balance Plan Advisor Payden Mutual Funds Payden/Kravitz Investment Advisers LLC Payden/Kravitz Cash Balance Plan Retirement Payden Mutual Funds Payden/Kravitz Investment Advisers LLC (1)Please refer to the Fund prospectus for a description of the class designation. * Load Waived 5.)Page 16 of the Prospectus is revised to add the following language: Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser RidgeWorth High IncomeFund A* RidgeWorth Funds RidgeWorth Investments RidgeWorth High IncomeFund Retirement RidgeWorth Funds RidgeWorth Investments RidgeWorth Large Cap Value Equity A* RidgeWorth Funds RidgeWorth Investments RidgeWorth Large Cap Value Equity Institutional RidgeWorth Funds RidgeWorth Investments RidgeWorth Mid-Cap Value Equity A* RidgeWorth Funds RidgeWorth Investments RidgeWorth Mid-Cap Value Equity Institutional RidgeWorth Funds RidgeWorth Investments RidgeWorth Small Cap Value Equity A* RidgeWorth Funds RidgeWorth Investments RidgeWorth Small Cap Value Equity Institutional RidgeWorth Funds RidgeWorth Investments RidgeWorth Total Return Bond A* RidgeWorth Funds RidgeWorth Investments RidgeWorth Total Return Bond Retirement RidgeWorth Funds RidgeWorth Investments (1)Please refer to the Fund prospectus for a description of the class designation. * Load Waived 6.)Page 17 of the Prospectus is revised to add the following language: Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser T. Rowe Price Retirement 2015 Advisor T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2015 Retirement T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2020 Advisor T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2020 Retirement T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2025 Advisor T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2025 Retirement T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2030 Advisor T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2030 Retirement T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2035 Advisor T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2035 Retirement T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2040 Advisor T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2040 Retirement T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2045 Advisor T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2045 Retirement T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2050 Advisor T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2050 Retirement T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2055 Advisor T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement 2055 Retirement T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement Income Advisor T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Retirement Income Retirement T. Rowe Price Retirement Funds, Inc. T. Rowe Price Associates, Inc. Templeton Global Bond A* Templeton Income Trust Franklin Advisers, Inc. Templeton Global Bond Retirement Templeton Income Trust Franklin Advisers, Inc. (1)Please refer to the Fund prospectus for a description of the class designation. * Load Waived 7.)Page 79 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Calvert Small Cap Value Fund – Class A* Seeks long-term capital appreciation. Fidelity® Advisor Strategic Income – Class A* Seeks high level of current income and may seek capital appreciation. * Load Waived 8.)Page 80 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Henssler Equity Fund – No Load Seeks growth of capital. Janus Aspen Balanced – Class S and Retirement Seeks long-term growth. 9.)Page 81 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Oppenheimer Global Opportunities – Class A* & Class N Seeks capital appreciation. Parnassus Fund – No Load Seeks capital appreciation. Parnassus Equity Income - Investor Seeks capital appreciation and current income. Parnassus Mid-Cap – No Load Seeks capital appreciation. Parnassus Small-Cap – No Load Seeks capital appreciation. Payden Emerging Markets Bond – No Load Seeks high level of total return. Payden/Kravitz Cash Balance Plan – Advisor Class & Retirement Seeks income and total return. RidgeWorth High Income – Class A* & Retirement Seeks high current income and total return. RidgeWorth Large Cap Value Equity – Class A* & Institutional Seeks capital appreciation and current income as secondary objective. RidgeWorth Mid-Cap Value Equity – Class A* & Institutional Seeks capital appreciation and current income. RidgeWorth Small-Cap Value Equity – Class A* & Institutional Seeks capital return and current income. RidgeWorth Total Return Bond – Class A* & Retirement Seeks total return. * Load Waived 10.)Page 82 of the Prospectus is revised to add the following language: Fund & Class Designation Objective T. Rowe Price Retirement 2015 – Advisor Class & Retirement Seeks highest total return over time. T. Rowe Price Retirement 2020 – Advisor Class & Retirement Seeks highest total return over time. T. Rowe Price Retirement 2025 – Advisor Class & Retirement Seeks highest total return over time. T. Rowe Price Retirement 2030– Advisor Class & Retirement Seeks highest total return over time. T. Rowe Price Retirement 2035 – Advisor Class & Retirement Seeks highest total return over time. T. Rowe Price Retirement 2040 – Advisor Class & Retirement Seeks highest total return over time. T. Rowe Price Retirement 2045 – Advisor Class & Retirement Seeks highest total return over time. T. Rowe Price Retirement 2050 – Advisor Class & Retirement Seeks highest total return over time. T. Rowe Price Retirement 2055 – Advisor Class & Retirement Seeks highest total return over time. T. Rowe Price Retirement Income – Advisor Class & Retirement Seeks highest total return over time. Templeton Global Bond – Class A* & Retirement Seeks current income. * Load Waived This supplement should be retained with the Prospectus for future reference.
